UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1238


HUMPHREY TEBOH MBAH,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   March 26, 2010                     Decided:     July 15, 2010


Before TRAXLER,   Chief    Judge,   and   GREGORY   and   AGEE,   Circuit
Judges.


Petition for review granted by unpublished per curiam opinion.


ARGUED: Danielle L. C. Beach-Oswald, BEACH-OSWALD IMMIGRATION
LAW ASSOCIATES, PC, Washington, D.C., for Petitioner.   Allison
Frayer, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.      ON BRIEF: Amy M. Grunder, BEACH-OSWALD
IMMIGRATION   LAW   ASSOCIATES,  PC,  Washington,   D.C.,   for
Petitioner.    Tony West, Assistant Attorney General, Civil
Division, M. Jocelyn Lopez Wright, Senior Litigation Counsel,
Anthony J. Messuri, Trial Attorney, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.
Unpublished opinions are not binding precedent in this circuit.




                               2
PER CURIAM:

        Petitioner      Humphrey       Teboh       Mbah,    a   citizen       of     Cameroon,

conceded removability and applied for asylum and withholding of

removal under the Immigration and Nationality Act (“INA”), and

for relief under the Convention Against Torture (“CAT”).                                    Mbah

claims    he    fled     Cameroon       after      being    arrested         and     suffering

physical       abuse    because    of    his       affiliation        with    the     Southern

Cameroons        National         Counsel           (“SCNC”),          which         advocates

independence for southern Cameroonian provinces.

        At his asylum hearing, Mbah testified that he was detained

twice by government agents as a result of his SCNC activities.

Mbah testified that his first arrest occurred on December 31,

1999,     in    Bamenda        while    he      and    other         SCNC     members       were

celebrating the announcement that Southern Cameroon had declared

independence.          According to Mbah, he was detained for five days

during which time he suffered numerous beatings.                               Mbah stated

that     his    detention       came     to     an    end       as    a     result    of     the

intervention of the SCNC.               Mbah was arrested for a second time

in May 2003 during the funeral of former SCNC leader Martin Luma

and eventually detained in New Bell prison in Douala.                                       Mbah

claims    that     he    was    detained        for   almost         two    weeks     but    was

ultimately released after his brother arranged a bribe.

       An Immigration Judge found that Mbah was not credible in

light of “all of the evidence and all of the testimony” before

                                               3
the    court.        J.A.    58.      Specifically,            the    Immigration        Judge

concluded that Mbah’s credibility was undercut by a number of

discrepancies         between        Mbah’s       asylum       application         and    his

testimony at the hearing, as well as by other implausibilities

in Mbah’s narrative.

       Mbah’s      corroborating       evidence       included         the   testimony     of

Frida Ngwa, who appeared at the hearing solely to verify that

all    of   the    information       contained      in     her    previously-submitted

affidavit was accurate.              Both the Government and the Immigration

Judge declined to question Ngwa.                    According to her affidavit,

Ngwa has first-hand knowledge about Mbah’s arrest on December

31,    1999    and    his    subsequent       detention.              Ngwa   was    an    SCNC

National Executive at the time and was able to visit the SCNC

detainees      who   were     arrested       during      the     Bamenda     celebrations,

including Mbah.             Based on her observations, Ngwa stated that

Mbah     had      “sustained       serious     injuries         all     over      his    body,

especially around his ribs and ankle” and that “[h]e was unable

to stand on his feet due to the torture and beat[ings] he got

from the arrest.”            J.A. 295.       Her statement was consistent with

Mbah’s      testimony.         The    Immigration        Judge,       however,      rejected

Ngwa’s testimony that she visited Mbah in jail because there was

no    evidence      other    than    her     word   that       she     was   an    executive

officer with the SCNC in Cameroon.



                                              4
       Mbah also presented the testimony of Eric Takwi, an elected

official    of      the   American   branch    of   the    SCNC,   who     appeared

primarily      to    authenticate    documents      sent    from       Cameroon    by

Charles Mbide Kude, the Assistant Executive Secretary General of

the SCNC in Cameroon.            Kude’s documents, in turn, purported to

confirm the general details of Mbah’s arrests and detentions.

At Takwi’s request, Kude drafted an affidavit indicating that

Mbah had been arrested and detained twice; Kude’s information

was based not on first-hand knowledge but on reports from the

SCNC   “Head     Office”    in   Southern    Cameroon     and   “its    agents    and

affiliates, as well as with grass-roots SCNC activists . . .

[and] close family relations.”          J.A. 466.         At the hearing, Takwi

testified that he had worked with Kude for two years and was

familiar with his signature.                Neither the Government nor the

Immigration Judge questioned Takwi about the authenticity of the

Kude documents.           Nevertheless, the Immigration Judge rejected

the Kude affidavit and the SCNC “Statistics Bureau” Chart that

were authenticated by Takwi at the hearing; the judge concluded

that there was “insufficient evidence for this Court to find

that this particular document is a reliable document” because it

did not explain “the source of [its] information.”                 J.A. 59.

       The Immigration Judge, having made an adverse credibility

determination, concluded that Mbah’s corroborating evidence was

insufficient to sustain Mbah’s burden of proving his claims.

                                        5
The Board of Immigration Appeals (“BIA”) affirmed the denial of

all forms of relief.         It concluded that the adverse credibility

determination was not clearly erroneous and that the Immigration

Judge properly considered all of Mbah’s additional evidence.

       Mbah   argues     that     the       Immigration     Judge     erroneously

discounted the affidavits and testimony of Ngwa and Takwi, two

witnesses who provided important corroboration for Mbah’s claim.

We agree.     Although Ngwa testified at the hearing, she appeared

for the primary purpose of affirming her previously-submitted

affidavit.       Thus, the Immigration Judge, in discrediting Ngwa,

was    essentially     discounting        her   affidavit   which    attested   to

Mbah’s condition during his first confinement.                 An “immigration

judge    cannot     reject     documentary       evidence   without     specific,

cogent reasons why the documents are not credible.”                   Kourouma v.

Holder, 588 F.3d 234, 241 (4th Cir. 2009).                     The Immigration

Judge    found     “absolutely       no    corroboration    whatsoever    as    to

[Ngwa’s] position as a national executive member of the SNC,”

which the judge believed to be necessary “because according to

her affidavit it was in this capacity that she allegedly visited

the respondent in jail.”         J.A. 63.

       Thus, the Immigration Judge’s specific and cogent reason

for rejecting Ngwa’s corroborating affidavit was that it lacked

its own corroboration.           However, “[t]here is no general rule

that    evidence     offered    in    corroboration       requires    independent

                                           6
corroboration.”         Marynenka v. Holder, 592 F.3d 594, 602 (4th

Cir. 2010).      In fact, it is legal error for an Immigration Judge

to reject the statement of a corroborating witness under the

mistaken     belief    that      “corroborating         evidence   requires           further

corroboration.”       Id.

      Moreover, despite Ngwa’s appearance at the hearing, she was

never asked to provide objective evidence of her former position

in the SCNC or to explain the absence of such corroborating

evidence.      “[E]ven for credible testimony, corroboration may be

required when it is reasonable to expect such proof and there is

no   reasonable       explanation        for      its    absence.”         Lin-Jian        v.

Gonzales, 489 F.3d 182, 191-92 (4th Cir. 2007).                        Significantly,

“[t]he      requirement     that      the    [witness]      provide        a    reasonable

explanation for the lack of corroborating evidence presumes that

the IJ offers . . . an opportunity to explain the absence.”                                Id.

at   192    (internal     quotation         marks    omitted).        By        failing    to

question Ngwa about the lack of corroboration for her status in

the SCNC, the Immigration Judge inadvertently foreclosed Ngwa’s

ability to address the court’s concern.

      The     Immigration        Judge      also    erroneously       discounted           the

testimony      of     Takwi       and       the     documentary       evidence—Kude’s

affidavit,      in    particular—introduced             through      him       on     hearsay

grounds.        The   Immigration           Judge   was    troubled        by       the   Kude

affidavit’s      lack       of    a     detailed        explanation        of       how    the

                                              7
information about Mbah’s arrests was gathered.                           The Immigration

Judge concluded that “neither the testimony of Mr. Takwi nor the

affidavit of . . . Kude are sufficiently reliable . . . to

corroborate [Mbah’s] claim.”                 J.A. 59.         It is well-established

that    the   rules     of    evidence       do   not   apply      strictly    to    asylum

hearings.       See Kourouma, 588 F.3d at 241; Singh v. Ashcroft, 398
F.3d 396,         406-407    (6th         Cir.      2005)       (explaining        that

“[e]videntiary matters in immigration proceedings . . . are not

subject to the Federal Rules of Evidence”), and hearsay evidence

is admissible as corroborating evidence in removal proceedings,

see Lin v. United States Dep’t of Justice, 459 F.3d 255, 272 (2d

Cir. 2006).           In rejecting the Kude affidavit, the Immigration

Judge did not offer any reason to question the reliability of

the    document       other   than    the    fact     that    it   contained      hearsay.

Likewise,     the      government      did    not     offer    rebuttal     evidence     or

cross-examine Takwi as to the reliability of the document.

       The Immigration Judge, therefore, committed legal error in

rejecting       the     testimony      of     Ngwa      and   Takwi      and   the    Kude

affidavit,      requiring       us    to     vacate     the   Board’s      decision     and

remand for further consideration of Mbah’s claims for relief in

light of this opinion.               See Marynenka, 592 F.3d at 602.                 In so

doing, the immigration judge should also reconsider the adverse

credibility       determination.               Accordingly,         we    grant      Mbah’s



                                              8
petition   for   review   and   remand   for   the   Immigration   Judge   to

reconsider Mbah’s claims for relief.

                                               PETITION FOR REVIEW GRANTED




                                     9